DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. 

Regarding claims 1 and 19, while there is written description support for an electrocoagulation unit comprising charge plates spaced and intermediate plates disposed vertically within the reaction tank, there appears to be insufficient written description support for the full scope of claims that includes charge plates and intermediate plates that are not disposed vertically within the reaction tank.

Regarding claim 12, while there is written description support for an insulator disposed from below the top of the 25individual charge plate but above the recess at the top of the 25individual charge plate to above a water level of the EC unit, there appears to be insufficient written description support for the full scope of the recited limitation “an insulator is disposed around the individual plate conductor from below the top of the 25individual charge plate to above a water level of the EC unit.”

Claims 2-14 are rejected, because they depend from the rejected claim 1. 

Claim 20 is rejected, because it depends from the rejected claim 19. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 15, and 19, use of “plate” in the term “plate conductor” suggests that the conductor has to be in plate form. However, the specification indicates that the “plate conductor” need not be in plate form. It is unclear if the “plate conductor” has to be in plate form or not.



Regarding claim 3, it is unclear if the length and the width of the intermediate plates are measured in a vertical direction or in a horizontal direction.

Further, it is unclear if the applicants intended to write “a length of each intermediate plates is at least twice a width of the each intermediate plate” instead of “a length of the intermediate plates is at least twice a width of the intermediate plates.”

Regarding claim 6, the meaning of the term “electrical couplings” is unclear, because it is unclear if the term “electrical couplings” just means electrical connectors, or it has a different meaning. 

Regarding claims 7, 18, and 19, it is unclear what extends from the electrical couplings to above a water level of the EC unit.- (a) the insulators, (b) the plate conductors, or (c) both.

Regarding claim 9, the meaning of the term “bottom region of the charge plates” is unclear, because it is unclear if the term “bottom region of the charge plates” means say the lower half of the charge plates, the bottom 25% of the charge plates, or it has a different meaning.



Regarding claim 11, line 4, it is unclear if the applicants intended to write “the individual charge plate includes a recess at its top that extends downward from the top of the individual charge plate” instead of “the individual charge plate includes a recess its top that extends downward.” 

Regarding claim 13, while there is antecedent basis for the claim term "bottom section," there does not appear to be any antecedent basis for the claim term "bottom ends." 

Regarding claim 15, it is unclear if the applicants intended to write “wherein a length of each charge plate and each intermediate plate in a vertical direction is at least twice a width of the each charge plate and the each intermediate plate in a horizontal direction” instead of “wherein a length of the charge plates and the intermediate plates in a vertical direction is at least twice a width of the charge plates and the intermediate plates in a horizontal direction.”


Claims 2-14, 16-18, and 20 are rejected, because they depend from one of the rejected claims 1, 15, and 19.



Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9, and 10 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), or, in the alternative, as being unpatentable under 35 U.S.C. 103 over Cam.

Regarding claim 1, Cam discloses a system comprising: an electrocoagulation unit 1 comprising: a treatment chamber 10 (reads on 5a reaction tank) (see Fig. 1-7 and paragraph 0201) formed from a non-conductive material (see paragraph 0059); a cathode 42 and an anode 44 (read on charge plates) within the treatment chamber 10 that are spaced at a distance (see Fig. 1-7 and paragraphs 0201, 0243, and 0244); electrical conductors 46 (read on intermediate plates) disposed within the treatment chamber 10 between the cathode 42 and the anode 44 (see Fig. 1-7 and paragraphs 0243 and 0244). Cam further discloses that power connectors (read on plate conductors) are configured to electrically couple the cathode 42 and the anode 44 (read on the charge plates) to a power 10source (see paragraphs 0264, 0267, and 0268).
 
Cam further discloses that a bottom section of the reaction tank tapers toward a port 222 (see Fig. 22, 28, and 30; and paragraphs 0296 and 297).

In case the different elements described in Cam are considered to belong to different embodiments of Cam, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to combine the elements taught in different embodiments of Cam. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 6, as shown above Cam teaches that power connectors (read on plate conductors) and the charge plates are connected (see paragraphs 0264, 0267, and 0268). Cam further teaches that the power connectors may connect by way of abutting surfaces or projections, or by way of a male-female connection (read on electrical couplings) (see paragraph 0268). Cam further teaches that the power connector may be located on a wall of the treatment chamber (see paragraph 0264), thus teaching that the electrical couplings are disposed a distance from a top of the charge plates.

Regarding claim 9, Cam teaches that the power connector may be located on a wall of the treatment chamber (see paragraph 0264). Since the wall of the treatment chamber extends to a bottom region of the charge plates, Cam implicitly teaches that the electrical couplings are located at a bottom region of the charge plates.

Regarding claim 10, Cam teaches that the power connector may be located on a wall of the treatment chamber (see paragraph 0264). Since the wall of the treatment chamber extends to a middle region of the charge plates, Cam implicitly teaches that the electrical couplings are located at a middle region of the charge plates.

Claims 2, 3, 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2011/0155564 (hereinafter called Oifman).

Regarding claim 2, Cam does not explicitly teach that a length of the charge plates in a vertical direction is at least twice a width of the charge 15plates in a horizontal direction.  



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cam by determining by routine experimentation suitable ratio of length to width of each charge plate around the range taught by Oifman. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
	
Regarding claim 3, Cam does not explicitly teach that a length of the intermediate plates is at least twice a width of the intermediate plates.  

Oifman teaches that a length of each bipolar electrode 106 (reads on intermediate plate) is in the range of between about 90 mm and about 1800 mm, and whose width is in the range of between about 20 mm and about 1000 mm  (see paragraph 0263). Thus it is noted that the ratio of length to width of the intermediate plates overlaps the claimed range of at least 2:1. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cam by determining by routine experimentation suitable ratio of length to width of each intermediate plate around the range taught by Oifman. In the case where the claimed ranges "overlap or lie inside ranges disclosed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 5, Cam does not disclose that gaps between the charge plates and the intermediate plates25 are in the range of 1/8th inch to 3/8th Iinch.

Oifman discloses that gaps between the charge plates and the intermediate plates25 are in the range of 1 mm (0.039 inch) and about 20 mm (0.79 inch) (see paragraph 0265), thus overlapping the claimed range of 1/8th inch to 3/8th Iinch.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cam by determining by routine experimentation suitable gap between the charge plates and the intermediate plates around the range taught by Oifman. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 15, Cam discloses a system comprising: an electrocoagulation unit 1 comprising: a treatment chamber 10 (reads on 5a reaction tank), the treatment chamber 10 10comprising a side wall (see Fig. 1-7 and paragraph 0201) formed from a non-conductive material (see paragraph 0059); a port 222 disposed at a bottom of the treatment chamber 10 configured to receive a flow of wastewater (see Fig. 22, 28, and 30; and paragraphs 0296 and 297); a trough at a top of the reaction tank configured as an exit for the flow of 15wastewater  (see Fig. 1, 3, and 7); a cathode 42 and an anode 44 (read on charge plates) within the treatment 

Cam does not disclose that a length of the charge plates and the intermediate plates in a vertical direction is at least twice a width of the charge plates and the intermediate plates in a horizontal direction.

Oifman teaches that a length of each monopolar electrode 104 (reads on charge plate) in a vertical direction is in the range of between about 100 mm and about 2000 mm, and whose width in a horizontal direction is in the range of between about 20 mm and about 1000 mm  (see paragraph 0262). Thus it is noted that the ratio of length to width of the charge plates overlaps the claimed range of at least 2:1. Oifman teaches that a length of each bipolar electrode 106 (reads on intermediate plate) is in the range of between about 90 mm and about 1800 mm, and whose width is in the range of between about 20 mm and about 1000 mm  (see paragraph 0263). Thus it is noted that the ratio of length to width of the intermediate plates overlaps the claimed range of at least 2:1. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cam by determining by routine experimentation suitable ratio of length to width of each charge plate and each intermediate plate around the ranges taught by Oifman. In the case where the claimed ranges "overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). 

Regarding claim 17, Cam teaches that power connectors (read on plate conductors) and the charge plates are connected (see paragraphs 0264, 0267, and 0268). Cam further teaches that the power connectors may connect by way of abutting surfaces or projections, or by way of a male-female connection (read on electrical couplings) (see paragraph 0268). Cam further teaches that the power connector may be located on a wall of the treatment chamber (see paragraph 0264), thus teaching that the electrical couplings are disposed a distance from a top of the charge plates.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2002/0040855 (hereinafter called Morkovsky).

Regarding claim 204, Cam does not explicitly teach that the charge plates are at least twice as thick as the intermediate plates.  

Morkovsky teaches that power links 645 and 647 (read on charge plates) are approximately 3/8" thick, as opposed to plates 674 (read on intermediate plates), which are only about 1/4" thick, and not connected directly to rectifier 150. Thus Morkovsky teaches that the charge plates are about thrice (reads on at least twice) as thick as the intermediate plates. Morkovsky further teaches that directly connected thick plates 672 erode much more quickly than thin plates 674, 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Cam by having the charge plates thrice as thick as the intermediate plates as taught by Morkovsky. The person with ordinary skill in the art would have been motivated to make this modification, because Morkovsky teaches that the charge plates erode much more quickly than the intermediate plates, and that the variation in thickness provides more even "wear" throughout the reactor unit, and a longer operational lifetime (see paragraph 0067).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2004/0251213 (hereinafter called Bradley).

In case Cam is considered not to teach or render obvious claim 6, Bradley is cited to overcome such shortcoming.

Bradley teaches that an electrode connector 34 (reads on a plate conductor) comprising a threaded conductor bolt 93 (reads on an electrical coupling), a threaded portion 95, and an insulating sleeve 91 (reads on an insulator disposed around the plate conductors that extend from the electrical couplings to above a water level of the EC unit) electrically connects with an electrode 12 and a power supply (see Fig. 9 and paragraph 0072).

. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), in view of US pre-grant patent publication no. 2004/0251213 (hereinafter called Bradley), as shown for claim 7 above, and further in view of US pre-grant patent publication no. 2011/0308938 (hereinafter called Gilmore).

Cam in view of Bradley does not explicitly teach that the EC unit further comprises a lid configured to cover a top of the reaction tank; wherein the lid includes plate conductor openings that act as passageways for the plate conductors and the insulators.

Gilmore teaches that a reaction chamber (reads on an EC unit) includes one or more lids 66 (see paragraph 0059). Gilmore further teaches that lids are a safety feature that helps contain liquid in the tank and also helps to guard against a foreign object falling into the tank and thus preventing any object from causing two electrodes to arc, avoiding damage to the power supply and protecting an operator from such arcing (see paragraph 0060).

.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2002/0166819 (hereinafter called Dutil), and international patent application publication no. WO 2011/102464 (hereinafter called Morita).

Cam does not explicitly teach that the bottom section of the reaction tank includes interior surfaces that slope toward and abut the at least one port at bottom section; and 30the bottom section of the interior surfaces are flush with the at least one port to form a smooth transition between the interior surfaces and the at least one port.

Dutil teaches an electrochemical system for removing contaminants comprising an apparatus 10 designed for agglomerating solids comprising a frusto-conical container 12 having interior surfaces that slope toward and abut a lower inlet opening (port) 14 at bottom section of the frusto-conical container 10 (see Fig. 1 and paragraphs 0035 and 0099).

nd last paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Cam by adding a frusto-conical container having interior surfaces that slope toward and abut a port at a bottom section of the frusto-conical container to Cam’s EC unit as taught by Dutil and having 30the bottom section of the interior surfaces be flush with the port as taught by Morita. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that a conical bottom section facilitates uniform dispersal of water entering the bottom port to the electrodes in the upper section of the EC unit; and Morita teaches that having 30the the interior surfaces be flush with the port results in a smooth transition between the interior surfaces and the port. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2002/0036172 (hereinafter called Signore). 

Cam does not explicitly teach that the reaction tank further comprises: a recirculation port through a side wall of the reaction tank; wherein the recirculation port is between a water level of the EC unit and an uppermost 5plate level of the charge plates and the intermediate plates.

Signore teaches an electrolytic cell 2 having a cylindrical housing 11 fitted with a stack of electrodes 12, 12a, 12b stacked vertically along the axis of the cylindrical housing 11 (see Fig. 2 and paragraph 0009). Signore further teaches that water during treatment is recirculated 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Cam by having a recirculation port through a side wall of the reaction tank; wherein the recirculation port is between a water level of the EC unit and an uppermost 5plate level of the charge plates and the intermediate plates as taught by Signore. The person with ordinary skill in the art would have been motivated to make this modification, because Signore teaches that the advantage of the modification would be increased contact time with the electrodes. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), in view of US pre-grant patent publication no. 2011/0155564 (hereinafter called Oifman), as shown for claim 15 above, and further in view of US pre-grant patent publication no. 2002/0166819 (hereinafter called Dutil).

Cam in view of Oifman does not explicitly teach that the reaction tank includes an upper section that houses the charge plates and the intermediate plates, and a bottom section that tapers toward the at least one port.

Dutil teaches an electrochemical system for removing contaminants comprising an apparatus 10 designed for agglomerating solids comprising an upper section that houses the charge plates and the intermediate plates, and a frusto-conical container 12 (reads on a bottom section) that 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Cam by having the EC unit include an upper section that houses the charge plates and the intermediate plates, and a bottom section that tapers toward the at least one port.as taught by Dutil. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that a conical bottom section facilitates uniform dispersal of water entering the bottom port to the electrodes in the upper section of the EC unit.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), in view of US pre-grant patent publication no. 2011/0155564 (hereinafter called Oifman), as shown for claim 15 above, and further in view of US pre-grant patent publication no. 2004/0251213 (hereinafter called Bradley).

In case Cam is considered not to teach or render obvious claim 17, Bradley is cited to overcome such shortcoming.

Bradley teaches that an electrode connector 34 (reads on a plate conductor) comprising a threaded conductor bolt 93 (reads on an electrical coupling), a threaded portion 95, and an insulating sleeve 91 (reads on an insulator disposed around the plate conductors that extend from the electrical couplings to above a water level of the EC unit) electrically connects with an electrode 12 and a power supply (see Fig. 9 and paragraph 0072).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Cam by having an electrode connector (reads on a plate conductor) be connected to a charge plate via a threaded conductor bolt (reads on an electrical coupling); and an insulating sleeve around the conductor bolt, the threaded conductor bolt disposed a distance from a top of the charge plates. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0152162 (hereinafter called Cam), in view of US pre-grant patent publication no. 2004/0251213 (hereinafter called Bradley).

Regarding claim 19, Cam discloses a system comprising: an electrocoagulation unit 1 comprising: a treatment chamber 10 having an upper section and a lower section (reads on 5a reaction tank) (see Fig. 1-7 and paragraph 0201) formed from a non-conductive material (see paragraph 0059); a cathode 42 and an anode 44 (read on charge plates) within the treatment chamber 10 that are spaced at a distance (see Fig. 1-7 and paragraphs 0201, 0243, and 0244); electrical conductors 46 (read on intermediate plates) disposed within the treatment chamber 10 between the cathode 42 and the anode 44 (see Fig. 1-7 and paragraphs 0243 and 0244). Cam further discloses that power connectors (read on plate conductors) are configured to electrically couple the cathode 42 and the anode 44 (read on the charge plates) to a power 10source (see paragraphs 0264, 0267, and 0268).



Bradley teaches that an electrode connector 34 (reads on a plate conductor) comprising a threaded conductor bolt 93 (reads on an electrical coupling), a threaded portion 95, and an insulating sleeve 91 (reads on an insulator disposed around the plate conductors that extend from the electrical couplings to above a water level of the EC unit) electrically connects with an electrode 12 and a power supply (see Fig. 9 and paragraph 0072).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Cam by having an electrode connector (reads on a plate conductor) be connected to a charge plate via a threaded conductor bolt (reads on an electrical coupling); and an insulating sleeve around the conductor bolt, the threaded conductor bolt disposed a distance from a top of the charge plates. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

 Regarding claim 20, Cam further discloses that a bottom section of the reaction tank tapers toward a port 222 (see Fig. 22, 28, and 30; and paragraphs 0296 and 297).

Potentially Allowable Subject Matter 

Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 11 as a whole, including the limitation that an individual charge plate of the charge plates, and an individual plate conductor of the plate conductors comprise a monolithic body; the individual charge plate includes a recess at its top that extends downward; and 20the individual plate conductor projects out of the top of the individual charge plate from the recess.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/SALIL JAIN/Examiner, Art Unit 1795